Citation Nr: 0726269	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Whether there was clear and unmistakable error in the 
rating decision of December 1958, denying service connection 
for a skin condition to include tinea versicolor.

2. Entitlement to an effective date earlier than January 6, 
2004, for the grant of service connection for tinea 
versicolor.


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. F.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1956 to January 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2005 and in June 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

In February 2007, in writing, the veteran withdrew from the 
appeal the claims of clear and unmistakable error in a rating 
decision, denying service connection for pharyngitis and a 
right knee disability.


FINDINGS OF FACT

1. In a rating decision in December 1958, the RO denied the 
claim for service connection for a skin condition to include 
tinea versicolor; after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision, and the rating decision of 
December 1958 became final and, the rating decision did not 
involve an error of fact or law that was outcome 
determinative.

2.  By rating decision in June 2006, the RO granted service 
connection for tinea versicolor, effective January 6, 2004, 
the day of receipt of the application to reopen the claim of 
service connection for tinea versicolor.



CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in the rating 
decision of December 1958, denying service connection for a 
skin condition to include tinea versicolor.  38 C.F.R. § 
3.105 (2006).

2. The criteria for an effective date prior to January 6, 
2004, for the award of service connection for tinea 
versicolor are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

VCAA -Claim of Clear and Unmistakable Error

The VCAA does not apply to a motion for revision of a prior 
rating decision on the basis of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VCAA - Effective-Date Claim

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and the 
effective date assigned, the claim of service connection has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date, following the initial grant of 
service connection.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to- 
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Background

The service medical records show that in October 1956 the 
veteran was treated for dermatophytosis, involving the chest.  
In October and November 1957, the veteran presented with a 
history of macular, splotchy, depigmentation over the trunk 
and arms of several years' duration.  The impression was 
tinea versicolor.  The remainder of the service medical 
records are negative for additional treatment of a skin 
condition.  On separation from service, the veteran reported 
a history of a fungal condition and the evaluation of the 
skin was normal.  

After service, in November 1958, the veteran filed a claim of 
service connection for a fungal condition and he stated that 
he had not received treatment since discharge from service. 

By a rating decision, dated in December 1958, the RO denied 
the veteran's claim for service connection for a skin 
condition, referring both to dermatophytosis, involving the 
chest, and treatment of tinea versicolor.  In the decision, 
the RO noted that the service entrance and separation 
examinations were negative for the claimed disability, that 
the service medical records showed treatment for 
dermatophytosis of the chest in September and October 1956 
and treatment for tinea versicolor in October 1957.  In a 
letter, dated in December 1958, the RO notified the veteran 
that the claim for a skin condition had been denied because 
the skin conditions treated in service had resolved without 
residuals.  The notice included the right to appeal the RO's 
rating decision, but the veteran did not appeal. 

On January 6, 2004, the veteran filed the current claim of 
service connection for tinea versicolor.  

In a June 2006 rating decision, the RO granted service 
connection for tinea versicolor and assigned a10 percent 
rating, effective January 6, 2004.  

Clear and Unmistakable Error 

The veteran contends that there was clear and unmistakable 
error in the rating decision of December 1958 by the RO, 
denying service connection for a skin condition.  

In February 2007, the veteran testified that the rating 
decision of December 1958 was in error because it denied the 
claim of service connection for a skin condition based on the 
fact that tinea versicolor was not found in service.  The 
veteran stated that the RO's failure to consider the in-
service diagnosis of tinea versicolor was clearly and 
unmistakably erroneous as supported by the findings of the 
June 2006 rating decision which granted service connection 
for tinea versicolor.  Accordingly, the veteran argues for an 
earlier effective date. 

Law and Regulations 

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, i.e., 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

Analysis

The record shows that at a hearing in October 1995, the 
veteran raised the claim of clear and unmistakable error in 
the rating decision of December 1958.  Regardless of when the 
veteran raised the claim, if clear and unmistakable error is 
found to exist, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating, which constitutes a reversal or revision of the prior 
decision on the grounds of clear and unmistakable error, has 
the same effect as if the decision had been made on the date 
of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  In other words, whether the claim of clear and 
unmistakable error was pending from 1995 or raised currently, 
no additional benefit flows from the date the claim was filed 
as any benefit is awarded retroactively to the date of the 
rating decision that contained the clear and unmistakable 
error. 

The veteran argues that the RO failed to acknowledge the in-
service diagnosis and treatment of tinea versicolor, which in 
the context of the claim raises the question of whether the 
correct facts were before the adjudicator.

The record shows that in the rating decision of December 
1958, the RO specifically referred to the veteran's treatment 
for tinea versicolor in October 1957.  The RO denied the 
claim for service connection for a skin condition based on 
the finding that the skin conditions for which the veteran 
was treated during service had resolved without evidence of 
any residual disability as evinced by the separation 
examination, which noted no skin abnormality.  

Also before the RO at the time the claim was adjudicated, was 
the veteran's November 1958 statement, wherein he denied 
receiving treatment since discharge from service.  Thus, 
there was no evidence of ongoing treatment for tinea 
versicolor following treatment in service.  

While the RO acknowledged the veteran's in-service treatment 
for several skin problems to include tinea versicolor, it was 
determined that he had recovered from the conditions in 
service and thus his claim was denied.  While the record 
contains medical evidence of treatment for skin conditions 
following service, at the time of the December 1958 rating 
decision, this evidence was not on file.  And the records of 
treatment after service, the veteran's testimony and 
statements and other evidence not in the file in 1958, cannot 
be the basis for asserting clear and unmistakable error in 
the rating decision of December 1958. 

In establishing service connection, it is not enough to show 
treatment during service for the claimed disability, service 
connection then, as now, required evidence of a current 
disability, which was not shown on separation examination and 
the veteran did not offer evidence of a skin condition after 
service as he stated that he had not been treated after 
service.



As there was no evidence of a skin condition after discharge 
from service at the time of the rating decision in December 
1958, the Board finds no error of fact as there is no showing 
that the correct facts were not before the adjudicator, or 
that the RO failed to acknowledge the facts, and no error of 
law in the rating decision of December 1958 by the RO, 
denying service connection for a skin condition.  A 
disagreement over how the evidence was weighed or evaluated 
does constitute clear and unmistakable error in the rating 
decision.

Effective Date

As the rating decision in December 1958, denying service 
connection for a skin condition became final, and as the 
rating decision is accepted as correct in the absence of 
clear and unmistakable error, the claim may not thereafter be 
reopened and allowed unless new and material evidence has 
been presented.  38 U.S.C.A. §§ 5108, 7105(c).

The veteran now seeks an effective date earlier than January 
6, 2004, for the grant of service connection for tinea 
versicolor.

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii).  

Accordingly, following the denial of service connection for a 
skin condition in the rating decision of December 1958, the 
effective date for the grant of service connection, based on 
a claim to reopen, can be no earlier than the date of receipt 
of the claim to reopen.



In October 1990, the veteran submitted a statement, which the 
RO construed as an application to reopen the claim of service 
connection for a skin condition.  In February 1991 the RO 
notified the veteran that in order to reopen the claim of 
service connection for a skin condition, he needed evidence 
of ongoing treatment since discharge from service.  The 
veteran did not respond to the letter and by operation of 
law, the claim is deemed abandoned.   38 C.F.R. § 3.158.

In March 1999, the veteran requested the reopening of the 
claim of service connection for a skin condition.  In April 
1999, he submitted a statement wherein he expressed his 
desire to not proceed with the claim and withdrew the claim.

On January 6, 2004, the veteran filed the current application 
to reopen the claim of service connection for tinea 
versicolor. 

In a June 2006 rating decision, the RO granted service 
connection for tinea versicolor, effective January 6, 2004, 
the date of receipt of the claim.  

Accordingly, following the December 1958 rating decision and 
prior to January 6, 2004, there was no pending claim, that 
is, an unadjudicated claim, or other communication or action 
from the veteran that could be construed as an informal claim 
under 38 C.F.R. § 3.155.  

As there is no pending or informal claim before January 6, 
2004, there is no factual or legal basis to assign an 
effective date before January 6, 2004.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before January 6, 
2004, for the grant of service connection for tinea 
versicolor, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).






ORDER

Reversal or revision on the basis of clear and unmistakable 
error of the rating decision of December 1958, by the RO, 
denying service connection for a skin condition is denied.

An effective date earlier than January 6, 2004, for the grant 
of service connection for tinea versicolor is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


